Citation Nr: 1616477	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-34 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2012, the Board remanded the issues of entitlement to an increased rating for PTSD and entitlement to total disability based on individual unemployability (TDIU) for further development.  A 2013 rating code sheet indicates that the Veteran has now been awarded a TDIU, effective since June 1, 2010; thus, only PTSD is on appeal. 


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received a request from the appellant and his representative to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative either in writing or on the record during a hearing.  Id.  

In April 2013, the Veteran failed to appear for a VA examination for his appeal, and the cancellation remarks noted that he wanted to withdraw his appeal; however, there was no written statement from the Veteran to withdraw his appeal.  The Board sought clarification from the Veteran's representative and, in April 2016, the representative forwarded the Veteran's written statement requesting to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


